   Case: 1:17-cv-03028 Document #: 118 Filed: 11/15/19 Page 1 of 3 PageID #:573




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 PAUL OLSSON,



               Plaintiff,                              Case No. 17-CV-3028

                                                       Judge Manish S. Shah
 vs.
                                                       JURY DEMAND
 WAYNE BEYER, in his individual capacity;

 SHARON COLEMAN, in her individual capacity;
 JAMES CORCORAN, in his individual capacity;
 BRIAN DAWSON, in his individual capacity;
 JAMES T. DIMAS, in his official and individual
 capacity; DANIEL DYSLIN, in his individual
 capacity; BILL EPPERSON, in his individual
 capacity; ANDERSON FREEMAN, in his
 individual capacity; DEBBIE GIORDINA, in her
 individual capacity; DAVID HAEGERMAN, in
 his individual capacity; DANIEL HARDY, in his
 individual capacity; VICTORIA INGRAM, in her
 individual capacity; JEREMY JACKSON, in his
 individual capacity; MAUREEN JUNG-OLIVER,
 in her individual capacity; JOANNE LANGLEY,
 in her individual capacity; RICHARD MALIS, in
 his individual capacity; JEFFREY PHARIS, in his
 individual capacity; JEFFREY PILARIO, in his
 individual capacity; THOMAS ZUBIK, in his
 individual capacity; and ELGIN MENTAL
 HEALTH CENTER, an Illinois Agency.



               Defendants.


                    DEFENDANT PAUL OLSSON’S MOTION
             TO WITHDRAW APPEARANCE OF COUNSEL OF RECORD

       Defendant Paul Olsson, by his undersigned counsel, hereby moves pursuant to Local Rule

83.17 of the Northern District of Illinois to withdraw the appearance of YiKai Chen of Honigman
    Case: 1:17-cv-03028 Document #: 118 Filed: 11/15/19 Page 2 of 3 PageID #:573




LLP. Remaining counsel of record from Honigman LLP will continue to represent Defendant Paul

Olsson in this matter and should continue to receive service of all future pleadings, notices and

filings.

Dated: November 15, 2019        Respectfully submitted,




                                By: /s/ Christopher E. Hanba _____________
                                     Christopher E. Hanba (6298424)
                                     chanba@honigman.com
                                     YiKai Chen (6320434)
                                     kchen@honigman.com
                                     HONIGMAN LLP
                                     155 North Wacker Drive Suite 3100
                                     Chicago, IL 60606-1734
                                     Telephone: 312-701-9300

                                     Attorneys for Defendant Paul Olsson




                                               2
   Case: 1:17-cv-03028 Document #: 118 Filed: 11/15/19 Page 3 of 3 PageID #:573




                               CERTIFICATE OF SERVICE

          I hereby certify that on November 15, 2019, I electronically filed the foregoing

Defendant Paul Olsson’s Motion to Withdraw Appearance of Counsel of Record with the Clerk

of the Court using the ECF system, which will send notification of such filing to all parties of

record.



                                                   /s/ Christopher E. Hanba
                                                        Christopher E. Hanba




                                               3
